Title: From John Adams to William Cranch, 23 May 1801
From: Adams, John
To: Cranch, William



Dear Sir
Quincy May 23d 1801.

I received with pleasure your letter of the ninth & thank you for the clear information it gives me of various matters which I had not before understood. I thank you too for your care of my boxes which contained only a few books papers pamphlets reports &c which Mr. Shaw had collected together belonging to him and me. They are arrived in safety.
It is not worth while to dispute about commissions during pleasure, because the President can revoke them or annul them without doubt. But commissions during good behavior stand upon a different foundation. They convey an Estate for Life in the office. The question is when that Estate vests? Some have been of opinion that it vests upon the act of the Senate giving their advice & consent to the nomination of the President. This opinion has given me some trouble because it was maintained by some of my ministers. It was never mine however. I always thought that some act of the President subsequent to the advice of the Senate was necessary to a perfect appointment. A commission is the highest evidence of such an act. But however the act is performed and whether the evidence of it is a commission a letter or a verbal appointment, the question is whether this act does not vest the estate in the person. An estate by descent vests in the son before with or without his consent. A deed of gift by a father may vest an estate without the knowledge of the son, and without the delivery of the deed into his hand. If an action should be brought against a Secretary a Clerk or even the President himself for cancelling a commission during good behaviour or even for witholding it, I think it is a fair question whether it might not be maintained.
Mr. Jefferson is a party man, full of party spirit and very ambitious. He depends entirely on the party who have placed him at their head & will hesitate at nothing when the leaders of it advise & demand of him. The man who could patronize Freneau, Baches Duane, Callender & Lyon, cannot be expected to be very delicate in his measures. He has already displaced & removed more officers in two months than his predecessor ever attempted in four years. I never displaced any man for his principles nor for his personal opposition or even ill treatment of me although I had information of instances enough. Yet the clamour against me was incessant for removals of men from office. But enough & too much of myself.
Gov. Johnsons refusal was unexpected to me. I am glad to find you are on good easy terms with Mr. Kilty. I am heartily glad of the appointment of Gen. Forrest to be clerk of your court for Washington County. Congress may as well take away a mans house or lands and give them to his neighbor as take away an estate for life in an office, and if such an arbitrary thing is attempted, it will give occasion to much altercation and perhaps legal contention.
The farmer of stony field has enjoyed himself better since he assumed that honorable station than he ever did before as member of Congress, minister abroad, or Vice President of President of the United States. How long this tranquility will continue I know not. Men are weak. No man can answer for himself a loss of health, a family misfortune, any of the common accidents of life are sufficient some times abbatue le courage of the firmest of human minds especially in old age.
Your letters are so full of intelligence that I value them highly. Pray continue your favors. The Presidents house, gardens &c and the city in general I presume will now be enjoyed arranged according to the dignity of the national government. Pray does the President hold levees or is the suspension or discontinuance of them to be one of the Republican reform.
I am affectionately yours
